DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 03/20/2020.  Claim 1 is currently pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wakita (US Patent No. 9,724,838) in view of Takashi (Japanese Patent No. JP 2016221637), hereinafter referred to as Wakita and Takashi, respectively.
	Regarding claim 1, Wakita discloses in figure 4, a hubbed blade (430) to be mounted on a spindle, comprising: 
	a circular hub (431); and 
	a circular blade (432) fixed on a side of a first side of the hub (432 is mounted onto 431) and having an opening formed through a center therethrough (432 has a central opening), wherein 
	the hub includes a protrusion portion protruding from the first side (431b) and having an outer peripheral edge of a shape corresponding to a shape of the opening (431b corresponds to the center opening of 432), and 
	the hub and the blade are connected together (431 and 432 are connected) with the hub and the blade being aligned each other with the protrusion portion inserted in the opening (431b protrudes through the center opening of 432).
	Wakita does not explicitly disclose the hub and blade being connected together via an adhesive.
	Takashi discloses in figure 1, a hubbed blade (fig 4, 2) to be mounted on a spindle, comprising: 
	a circular hub (4); and 
	a circular blade (6) fixed on a side of a first side of the hub (fig 2, 6 is mounted on 4) and having an opening formed through a center therethrough (6c), wherein  
	the hub and the blade are connected together via an adhesive (paragraph [0016], teaching 6 is adhered to 4 by adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wakita with the teachings of Takashi to incorporate the adhesive to connect the blade and the hub together because per MPEP 2143(I)(A), it has been held that the combination of old elements if obvious over the prior art. Where in the instant case, to include the adhesive as taught by Takashi in the system of Wakita, each individual element and its function are shown in the prior art, albeit shown in separate references. The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the adhesive as taught by Takashi in the system of Wakita because the claimed invention is merely a combination of old elements, the elements being the adhesive to hold the blade onto the hub. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination gave the predictable result of the adhesive to hold the blade onto the hub.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723